DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 07/17/2020.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.

                                                         Priority
 Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 62875044, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the written discloser of the provisional application 62875044 fails to disclose the language claimed in claim 1 “an identity authentication module including an identity authentication module program configured to verify an identity of a user as a first authentication factor; the payment module including a second authentication factor different from the first authentication factor”. Therefore, priority will only be extended to the filing date of the instant application.

	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5-8, 10-12, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodia (US 20170161703), in view of Ueki (US 20220044221).
Regarding claim(s) 1, Dodia discloses:
         a hand-held tallying device (By disclosing, smart cart 1 (Fig. 1-3, [0021] of Dodia)) including 
         a scanner (By disclosing, sensor 10 (Fig. 1 and [0022] of Dodia)), 
         memory, and a hand-held tallying device program encoded in the memory of the hand-held tallying device for recording a tally of items scanned with the scanner (By disclosing, “The information received from scanning the product 70 (…) may be presented to the user by a graphical user interface (GUI) 40. …. Embodiments of the GUI 40 may display the price of the product 70 just scanned by the first sensor 10, and may also display the total balance of the products, such as product 70, placed within the interior region of the cart 1. The GUI 40 may also be searchable by the user to browse the various types of information regarding scanned products, or to retrieve further information about similar or related products” ([0026] of Dodia); and the smart cart maybe a container or a basket ([0021] of Dodia));
         the hand-held tallying device being in communication with at least one remote server (By disclosing, “the smart cart 1 may access or communicate with a mobile device of the user, which may have user-related information stored thereon, or servers ([remote server]) servicing relevant mobile applications running on the user's mobile device” ([0026] of Dodia)); 
         an identity authentication module including an identity authentication module program configured to verify an identity of a user as a first authentication factor (By disclosing, “In instances where a user is linked to the smart cart 1 (e.g. logged in), the smart cart 1 may authenticate the user, prior to retrieving or displaying any user-related information.” ([0026] of Dodia); and “Embodiments of the smart cart 1 may include a biometric identifier ([first authentication factor]) 45 to authenticate a user. Embodiments of a biometric identifier may include a fingerprint scanner, a retina scanner, a facial recognition camera, a voice signature detector, or similar device that can authenticate a user using a biometric of the user.” ([0026] of Dodia)); and 
          a payment module including a payment module program configured to receive a price corresponding to the tally and direct an electronic payment from an account associated with the user to a seller in response to an instruction provided by the user (By disclosing, “embodiments of the computing system 120 of the smart cart self-checkout system 100 may include a payment processing module ([payment module]) 134. Embodiments of the payment processing module 134 may include one or more components of hardware and/or software program code for facilitating a transaction for the products 70 placed within the smart cart 1 by the user for purchase. For instance, embodiments of the payment processing module 133 may receive payment information from the payment processing device 50, when the user uses physically interacts with the payment processing device 50” ([0048] of Dodia)).
           Dodia does not expressly disclose:
          the payment module including a second authentication factor different from the first authentication factor.
           However, Ueki teaches:
           the payment module including a second authentication factor different from the first authentication factor (By disclosing, “The authentication instructor 74 instructs the face authentication server 15 to perform face authentication ([first authentication factor]) and the user management server 13 to perform password authentication ([second authentication factor]), as authentication for payment.” ([0097] of Ueki)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Dodia in view of Ueki to include techniques of the payment module including a second authentication factor different from the first authentication factor. Doing so would result in an improved invention because this would require the identity of the user and the payment instrument of the user being authenticated based on different algorithm, so it’s harder for an unauthorized person to hack the information of the user, thus reducing the risks of fraudulent transactions and improving the security of the claimed invention.

Regarding claim(s) 2, Dodia discloses:
            wherein the identity authentication module is disposed as an application in memory of a personal mobile device in the possession of the user, the identity authentication module being in communication with the hand-held tallying device through the at least one remote server (By disclosing, “the smart cart 1 may access or communicate with a mobile device of the user, which may have user-related information stored thereon, or servers servicing relevant mobile applications running on the user's mobile device” ([0026] of Dodia); and “the biometric identifier 45 may be a button (physical or touchscreen) that sends a request to the user's mobile device to authenticate the user. For instance, activating the biometric identifier 45 may send a request to a user's mobile phone to prompt the user to authenticate the user by pressing the user's fingerprint on a fingerprint or other biometric scanner that is a hardware component of the user's mobile device” ([0026] of Dodia)).

Regarding claim(s) 5, Dodia discloses:
          wherein the identity authentication module is configured to direct an application-based notification communication to an application disposed in the memory of the personal mobile device in response to an instruction provided by the user through the hand-held tallying device (By disclosing, “the smart cart 1 may access or communicate with a mobile device of the user, which may have user-related information stored thereon, or servers servicing relevant mobile applications running on the user's mobile device” ([0026] of Dodia); and “the biometric identifier 45 may be a button (physical or touchscreen) that sends a request to the user's mobile device to authenticate the user. For instance, activating the biometric identifier 45 may send a request to a user's mobile phone to prompt the user to authenticate the user by pressing the user's fingerprint on a fingerprint or other biometric scanner that is a hardware component of the user's mobile device” ([0026] of Dodia); ); “In embodiments that require authentication of a user, system components may be in an off position, and then may be activated and/or initiated upon a successful authentication of a user.” ([0050] of Dodia); and “Step 213 receives payment details to complete a purchase for goods located within the cart 1.” which infers that there must be an authentication confirmation send to the payment module such that the payment module process the payment after the success authentication ([0050] of Dodia)).  
            Dodia does not expressly disclose:
            direct an authentication 10Attorney Docket No.: 21631-0078-01confirmation to the payment module in response to fulfilling the first authentication factor by the user within the application.
           However, Ueki teaches:
           direct an authentication 10Attorney Docket No.: 21631-0078-01confirmation to the payment module in response to fulfilling the first authentication factor by the user within the application (By disclosing, “a request is made to the face authentication server 15 to perform a face authentication process as a process related to payment, and if the face authentication is successful, a request is made to the payment server 12 to perform a payment process.” ([0058] of Ueki)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Dodia in view of Ueki to include techniques of directing an authentication 10Attorney Docket No.: 21631-0078-01confirmation to the payment module in response to fulfilling the first authentication factor by the user within the application. Doing so would result in an improved invention because this would allow the payment module to acknowledge the result of the identity authentication and conduct the following payment processes for the transaction.

Regarding claim(s) 6, Dodia discloses:
          wherein the identity authentication module is configured to utilize a facial recognition system of the personal mobile device to fulfill the first authentication factor (By disclosing, “Embodiments of the smart cart 1 may include a biometric identifier 45 to authenticate a user. Embodiments of a biometric identifier may include a fingerprint scanner, a retina scanner, a facial recognition camera, a voice signature detector, or similar device that can authenticate a user using a biometric of the user. In some embodiments, the biometric identifier 45 may be a button (physical or touchscreen) that sends a request to the user's mobile device to authenticate the user. For instance, activating the biometric identifier 45 may send a request to a user's mobile phone to prompt the user to authenticate the user by pressing the user's fingerprint on a fingerprint or other biometric scanner that is a hardware component of the user's mobile device” ([0026] of Dodia); “In embodiments that require authentication of a user, system components may be in an off position, and then may be activated and/or initiated upon a successful authentication of a user.” ([0050] of Dodia); and “Step 213 receives payment details to complete a purchase for goods located within the cart 1.” which infers that there must be an authentication confirmation send to the payment module such that the payment module processes the payment after the success authentication ([0050] of Dodia)).    
            Dodia does not expressly disclose:
            direct an authentication 10Attorney Docket No.: 21631-0078-01confirmation to the payment module in response to fulfilling the first authentication factor by the user within the application.
           However, Ueki teaches:
           direct an authentication 10Attorney Docket No.: 21631-0078-01confirmation to the payment module in response to fulfilling the first authentication factor by the user within the application (By disclosing, “a request is made to the face authentication server 15 to perform a face authentication process as a process related to payment, and if the face authentication is successful, a request is made to the payment server 12 to perform a payment process.” ([0058] of Ueki)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Dodia in view of Ueki to include techniques of directing an authentication 10Attorney Docket No.: 21631-0078-01confirmation to the payment module in response to fulfilling the first authentication factor by the user within the application. Doing so would result in an improved invention because this would allow the payment module to acknowledge the result of the identity authentication and conduct the following payment processes for the transaction.

Regarding claim(s) 7, Dodia discloses:
         wherein the identity authentication module is configured to utilize a fingerprint recognition system of the personal mobile device to fulfill the first authentication factor (By disclosing, “the biometric identifier 45 may be a button (physical or touchscreen) that sends a request to the user's mobile device to authenticate the user. For instance, activating the biometric identifier 45 may send a request to a user's mobile phone to prompt the user to authenticate the user by pressing the user's fingerprint on a fingerprint or other biometric scanner that is a hardware component of the user's mobile device” ([0026] of Dodia); “In embodiments that require authentication of a user, system components may be in an off position, and then may be activated and/or initiated upon a successful authentication of a user.” ([0050] of Dodia); and “Step 213 receives payment details to complete a purchase for goods located within the cart 1.” which infers that there must be an authentication confirmation send to the payment module such that the payment module processes the payment after the success authentication ([0050] of Dodia)).
              Dodia does not expressly disclose:
            direct an authentication 10Attorney Docket No.: 21631-0078-01confirmation to the payment module in response to fulfilling the first authentication factor by the user within the application.
           However, Ueki teaches:
           direct an authentication 10Attorney Docket No.: 21631-0078-01confirmation to the payment module in response to fulfilling the first authentication factor by the user within the application (By disclosing, “a request is made to the face authentication server 15 to perform a face authentication process as a process related to payment, and if the face authentication is successful, a request is made to the payment server 12 to perform a payment process.” ([0058] of Ueki)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Dodia in view of Ueki to include techniques of directing an authentication 10Attorney Docket No.: 21631-0078-01confirmation to the payment module in response to fulfilling the first authentication factor by the user within the application. Doing so would result in an improved invention because this would allow the payment module to acknowledge the result of the identity authentication and conduct the following payment processes for the transaction.

Regarding claim(s) 8, Dodia discloses:
          wherein the identity authentication module is configured to utilize possession of the personal mobile device and access to an application disposed in the memory of the personal mobile device to fulfill the first authentication factor (By disclosing, “The identification module 131 may query one or more database(s) 112, such as an authentication database 112 to authenticate a user of a smart cart 1, or a user of a mobile device 111 that is attempting to pair with the smart cart 1. Embodiments of the authentication database 112 may be one or more databases, storage devices, repositories, and the like, that may store or otherwise contain information and/or data regarding personal account information of a user, such as name, account identifiers, passwords, pin numbers, address information, other personal identifying information and the like, that may be associated with a mobile application on the mobile device 111 of the user.” ([0045] of Dodia)).  

Regarding claim(s) 10, Dodia discloses:
          wherein the payment module is disposed as an application in the memory of the hand-held tallying device (By disclosing, “Embodiments of computer system 120 may include … a payment processing module 133. A “module” may refer to a hardware based module, software based module or a module may be a combination of hardware and software.” ([0044] of Dodia); and “Embodiments of the computing system 120 may be an onboard computer of the smart cart 1, or may be a computing system coupled to the smart cart 1” ([0036] of Dodia)).  

Regarding claim(s) 11, Dodia discloses:
          wherein the payment module is disposed as an application in the memory of the personal mobile device (By disclosing, “In alternative embodiments, the user may not need to physically interact with the payment processing device 50, but may rely on contactless payment methods, wherein a “digital wallet” application on the user's mobile device 111 may communicate with the payment processing module 133 (to receive the total bill, etc.) and complete the transaction.” ([0048] of Dodia)).
Regarding claim(s) 12, Dodia discloses:
          wherein the identity authentication module is programmed to request the price corresponding to the tally from the hand-held tallying device through the at least one remote server and transfer the price corresponding to the tally to the payment module. (By disclosing, “embodiments of the smart cart 1 may include …, and a payment processing device 50” ([0024] of Dodia); “For instance, embodiments of the payment processing module 133 may receive payment information from the payment processing device 50, when the user uses physically interacts with the payment processing device 50. In response to receiving the payment information, the payment processing module 133 may transmit the payment information to another server or servers that facilitate monetary transaction.” ([0048] of Dodia); “Information about the product 70 that may be obtained by the first sensor 10 may include price…” ([0025] of Dodia); “In alternative embodiments, the user may not need to physically interact with the payment processing device 50, but may rely on contactless payment methods, wherein a “digital wallet” ([payment module]) application on the user's mobile device 111 may communicate with the payment processing module 133 (to receive the total bill, etc.) and complete the transaction.” ([0048] of Dodia); and “the smart cart 1 may access or communicate with a mobile device of the user, which may have user-related information stored thereon, or servers ([remote server]) servicing relevant mobile applications running on the user's mobile device” ([0026] of Dodia)). (Note: the combination of elements 131, 132, and 133 in Fig. 6 of Dodia can be the “identity authentication module” in the claim).

Regarding claim(s) 16, Dodia discloses:
           wherein the hand-held tallying device is configured to be linked to an electronic profile of the user disposed on the at least one remote server (By disclosing, “Embodiments of the computing system 120 may be an onboard computer of the smart cart 1” ([0036] of Dodia); “Embodiments of computer system 120 may include an identification module 131,”([0044] of Dodia); and “Embodiments of the identification module 131 may query the payment accounts database 113 to identify a user based on one or more payment instruments associated with the user. Payment instruments may be a bank account, a credit card account, a debit card, a checking account, an electronic gift card, and the like.” ([0046] of Dodia)).  

Regarding claim(s) 17, Dodia discloses:
          wherein the electronic profile of the user is a loyalty card account  (By disclosing, “Embodiments of the identification module 131 may query the payment accounts database 113 to identify a user based on one or more payment instruments associated with the user. Payment instruments may be a bank account, a credit card account, a debit card, a checking account, an electronic gift card ([loyalty card]), and the like.” ([0046] of Dodia)).   

Regarding claim(s) 19, Dodia discloses:
            wherein the first authentication factor is facial identification (By disclosing, “In instances where a user is linked to the smart cart 1 (e.g. logged in), the smart cart 1 may authenticate the user, prior to retrieving or displaying any user-related information.” ([0026] of Dodia); and “Embodiments of the smart cart 1 may include a biometric identifier 45 to authenticate a user. Embodiments of a biometric identifier may include a fingerprint scanner, a retina scanner, a facial recognition camera, a voice signature detector, or similar device that can authenticate a user using a biometric of the user.” ([0026] of Dodia)).
           Dodia does not disclose:
           the second identification factor is a password.  
           However, Ueki teaches:
           the second identification factor is a password.  (By disclosing, “The authentication instructor 74 instructs the face authentication server 15 to perform face authentication ([first authentication factor]) and the user management server 13 to perform password authentication ([second authentication factor]), as authentication for payment.” ([0097] of Ueki)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Dodia in view of Ueki to include techniques of using password as the second authentication factor. Doing so would result in an improved invention because this would require the identity of the user and the payment instrument of the user being authenticated based on different algorithm, so it’s harder for an unauthorized person to hack the information of the user, thus reducing the risks of fraudulent transactions and improving the security of the claimed invention.

Regarding claim(s) 20, Dodia discloses:
          wherein the account associated with the user is a virtual wallet including payment information selected from the group consisting of a savings account, a checking account, a charge account, a debit card account, an automated clearing house account, a credit card account, a wire transfer account, a cryptocurrency account, and combinations thereof.
(By disclosing, “In alternative embodiments, the user may not need to physically interact with the payment processing device 50, but may rely on contactless payment methods, wherein a “digital wallet” application on the user's mobile device 111 may communicate with the payment processing module 133 (to receive the total bill, etc.) and complete the transaction.” ([0048] of Dodia); and “Payment instruments may be a bank account, a credit card account, a debit card, a checking account, an electronic gift card, and the like.” ([0046] of Dodia)). (Note: Claim 20 with the phase “consisting of” is a “Markush” claim that recites a list of Alternatively useable members (MPEP 2117)).

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodia (US 20170161703), in view of Ueki (US 20220044221), and further in view of Larson (US 10693872). 
Regarding claim(s) 3, Dodia discloses:
          wherein the identity authentication module is configured to direct a message communication to the personal mobile device in response to an instruction provided by the user through the hand-held tallying device, (By disclosing, “the biometric identifier 45 may be a button (physical or touchscreen) that sends a request to the user's mobile device to authenticate the user. For instance, activating the biometric identifier 45 may send a request to a user's mobile phone to prompt the user to authenticate the user by pressing the user's fingerprint on a fingerprint or other biometric scanner that is a hardware component of the user's mobile device” ([0026] of Dodia); “embodiments of the computing system 120 of the smart cart self-checkout system 100 may include a payment processing module 134. Embodiments of the payment processing module 134 may include one or more components of hardware and/or software program code for facilitating a transaction for the products 70 placed within the smart cart 1 by the user for purchase. For instance, embodiments of the payment processing module 133 may receive payment information from the payment processing device 50, when the user uses physically interacts with the payment processing device 50” ([0048] of Dodia); “In embodiments that require authentication of a user, system components may be in an off position, and then may be activated and/or initiated upon a successful authentication of a user.” ([0050] of Dodia); and “Step 213 receives payment details to complete a purchase for goods located within the cart 1.” which infers that there must be an authentication confirmation send to the payment module such that the payment module processes the payment after the success authentication ([0050] of Dodia)).
         Dodia does not disclose:
         the message is a text message; and 
         direct an authentication confirmation to the payment module in response to fulfilling the first authentication factor by the user.
          However, Ueki teaches:
          direct an authentication 10Attorney Docket No.: 21631-0078-01confirmation to the payment module in response to fulfilling the first authentication factor by the user within the application (By disclosing, “a request is made to the face authentication server 15 to perform a face authentication process as a process related to payment, and if the face authentication is successful, a request is made to the payment server 12 to perform a payment process.” ([0058] of Ueki)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Dodia in view of Ueki to include techniques of directing an authentication 10Attorney Docket No.: 21631-0078-01confirmation to the payment module in response to fulfilling the first authentication factor by the user within the application. Doing so would result in an improved invention because this would allow the payment module to acknowledge the result of the identity authentication and conduct the following payment processes for the transaction.
           And Larson teaches: 
           the message is a text message (By disclosing, “For example, the selection of the GCE 27B28 may cause the IVS 140 to send a Short Message Service (SMS) message to the client system 105A, which is shown by GUI instance 27B10. In this example, the text message may include a link 27B13, which when selected by the user by performing a tap gesture 27B20 on the link 27B13, may cause the application 110 to be executed to authenticate the user’s identity.” (Col 45 lines 28-35 of Larson)). 
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the wherein the identity authentication module is configured to direct a message communication to the personal mobile device in response to an instruction provided by the user through the hand-held tallying device, and direct an authentication confirmation to the payment module in response to fulfilling the first authentication factor by the user, in view of Larson to include techniques of using text message to send the message. Doing so would result in an improved invention because this would leverage the advantages of using text messages for sending information (e.g. good for informal messages, faster than phone calls, etc.). 

Regarding claim(s) 4, Dodia does not disclose:
          wherein fulfilling the first authentication factor is a reply by the user to the text message communication or clicking on a link in the text message communication.  
         However, Larson teaches: 
         wherein fulfilling the first authentication factor is a reply by the user to the text message communication or clicking on a link in the text message communication (By disclosing, “For example, the selection of the GCE 27B28 may cause the IVS 140 to send a Short Message Service (SMS) message to the client system 105A, which is shown by GUI instance 27B10. In this example, the text message may include a link 27B13, which when selected by the user by performing a tap gesture 27B20 on the link 27B13, may cause the application 110 to be executed to authenticate the user’s identity.” (Col 45 lines 28-35 of Larson); “In response to selecting any of GCEs 325, 27A25, 27B25, or 27B28, the application 110 may render and display authentication intro GUI instance 27B15 to begin the authentication procedure. As shown by FIG. 27B, authentication intro GUI instance 27B15 includes a GCE 27B25, which when selected by the enrollee, for example, by performing a tap gesture 27B20 on the GCE 27B25, may cause the authenticate process, such as process 2800 of FIG. 28, to begin.” (Col 45 lines 36-44 of Larson); and “Referring now to FIG. 28, authentication process 2800 may begin at operation 2801 where the enrollee is to perform the face scan in a same or similar manner as discussed previously with respect to FIGS. 5-6.” (Col 45 lines 45-48 of Larson)). 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of directing a text message communication to the personal mobile device, in view of Larson to include techniques of fulfilling the first authentication factor is a reply by the user to the text message communication or clicking on a link in the text message communication. Doing so would result in an improved invention because this would leverage the advantages of using text messages for sending information (e.g. good for informal messages, faster than phone calls, etc.).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodia (US 20170161703), in view of in view of Ueki (US 20220044221), and further in view of Swartz (US 20030132298). 
Regarding claim(s) 9, Dodia discloses:
         the identity authentication module is configured to utilize at least one of a facial recognition system, a fingerprint recognition system, or password verification system to fulfill the first authentication factor (By disclosing, “Embodiments of the smart cart 1 may include a biometric identifier 45 to authenticate a user. Embodiments of a biometric identifier may include a fingerprint scanner, a retina scanner, a facial recognition camera, a voice signature detector, or similar device that can authenticate a user using a biometric of the user. In some embodiments, the biometric identifier 45 may be a button (physical or touchscreen) that sends a request to the user's mobile device to authenticate the user. For instance, activating the biometric identifier 45 may send a request to a user's mobile phone to prompt the user to authenticate the user by pressing the user's fingerprint on a fingerprint or other biometric scanner that is a hardware component of the user's mobile device” ([0026] of Dodia); “In embodiments that require authentication of a user, system components may be in an off position, and then may be activated and/or initiated upon a successful authentication of a user.” ([0050] of Dodia); and “Step 213 receives payment details to complete a purchase for goods located within the cart 1.” which infers that there must be an authentication confirmation send to the payment module such that the payment module processes the payment after the success authentication ([0050] of Dodia)).
          Dodia does not disclose:
         wherein the identity authentication module is disposed as an application in memory of a store kiosk and the identity authentication module is configured to direct an authentication confirmation to the payment module in response to fulfilling the first authentication factor by the user, the identity authentication module being in communication with the hand-held tallying device through the at least one remote server.  
           However, Ueki teaches:
           direct an authentication 10Attorney Docket No.: 21631-0078-01confirmation to the payment module in response to fulfilling the first authentication factor by the user within the application (By disclosing, “a request is made to the face authentication server 15 to perform a face authentication process as a process related to payment, and if the face authentication is successful, a request is made to the payment server 12 to perform a payment process.” ([0058] of Ueki)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Dodia in view of Ueki to include techniques of directing an authentication 10Attorney Docket No.: 21631-0078-01confirmation to the payment module in response to fulfilling the first authentication factor by the user within the application. Doing so would result in an improved invention because this would allow the payment module to acknowledge the result of the identity authentication and conduct the following payment processes for the transaction.
          And Swartz teaches:
          wherein the identity authentication module is disposed as an application in memory of a store kiosk, the identity authentication module being in communication with the hand-held tallying device through the at least one remote server (By disclosing, “Alternatively, instead of using customer card 210, entrance unit ([store kiosk]) 220 could be equipped with a biometrics reader. The biometrics reader could be used to provide active and/or passive security enhancements. In an active system, the customer has to actively participate in the security check, e.g., voice recognition. In a passive system, the authentication may take place without the customer actively doing anything, e.g., facial recognition. The biometrics reader scans a customer's fingerprint or iris or recognizes the customer's voice or facial characteristics and checks the central storage system to confirm that the corresponding customer data file exists and that the customer is authorized to use the system” ([0089] and Fig. 9 of Swartz); and the entrance unit 220 is connected with a portable terminal 100 through a central host 150 ([0084] and Fig. 6 of Swartz)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of directing an authentication 10Attorney Docket No.: 21631-0078-01confirmation to the payment module in response to fulfilling the first authentication factor by the user within the application, in view of Swartz to include wherein the identity authentication module is disposed as an application in memory of a store kiosk, the identity authentication module being in communication with the hand-held tallying device through the at least one remote server. Doing so would result in an improved invention because this would allow the store kiosk (such as a store entrance kiosk) to authenticate the identity of the user before they entering the store, thus improving the security of the claimed invention. 

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodia (US 20170161703), in view of in view of Ueki (US 20220044221), and further in view of Dimmick (US 20110251910).
Regarding claim(s) 13, Dodia in view of Ueki disclose all the limitations in claim 12. Dodia does not disclose:
          an alphanumeric code generated by the hand-held tallying device to transfer the price corresponding to the tally.
          However, Dimmick teaches:
          an alphanumeric code generated by the hand-held tallying device to transfer the price corresponding to the tally. (By disclosing, “In one example, products are scanned at a merchant's point of sale (POS) terminal and total purchase amount is generated. The transaction details, such as an itemized list of products, total amount, and merchant payment initiation information (e.g., merchant or acquiring bank ID), is generated by the POS terminal” ([0029] of Dodia); and “the transaction details could be encoded as a simple number, which is referred to as a manual entry identifier 390” ([0101] and Fig. 3B of Dimmick)). 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the techniques of wherein the identity authentication module is programmed to request the price corresponding to the tally from the hand-held tallying device through the at least one remote server and transfer the price corresponding to the tally to the payment module, in view of Dimmick to include an alphanumeric code generated by the hand-held tallying device to transfer the price corresponding to the tally. Doing so would result in an improved invention because this would allow the payment information to be transmitted in an encrypted form, thus improving the security of the claimed invention.

Regarding claim(s) 14, Dodia in view of Ueki disclose all the limitations in claim 12. Dodia does not disclose:
          a QR code generated by the hand-held tallying device to transfer the price corresponding to the tally.
          However, Dimmick teaches:
          a QR code generated by the hand-held tallying device to transfer the price corresponding to the tally (By disclosing, “In one example, products are scanned at a merchant's point of sale (POS) terminal and total purchase amount is generated. The transaction details, such as an itemized list of products, total amount, and merchant payment initiation information (e.g., merchant or acquiring bank ID), is generated by the POS terminal. The POS terminal transfers the transaction details to the consumer's mobile device using, for example, an SMS or MMS message, barcode, watermark, email, or other means for transferring data.” ([0029], [0099], and Fig. 3B of Dimmick)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the techniques of wherein the identity authentication module is programmed to request the price corresponding to the tally from the hand-held tallying device through the at least one remote server and transfer the price corresponding to the tally to the payment module, in view of Dimmick to include a QR code generated by the hand-held tallying device to transfer the price corresponding to the tally. Doing so would result in an improved invention because this would allow the payment information to be transmitted in an encrypted form, thus improving the security of the claimed invention.

Regarding claim(s) 15, Dodia in view of Ueki disclose all the limitations in claim 12. Dodia does not disclose:
          an electronic token generated by the hand-held tallying device by NFC wireless connectivity to transfer the price corresponding to the tally.
           However, Dimmick teaches:
           a QR code generated by the hand-held tallying device to transfer the price corresponding to the tally (By disclosing, “In one example, products are scanned at a merchant's point of sale (POS) terminal and total purchase amount is generated. The transaction details, such as an itemized list of products, total amount, and merchant payment initiation information (e.g., merchant or acquiring bank ID), is generated by the POS terminal. The POS terminal transfers the transaction details to the consumer's mobile device using, for example, an SMS or MMS message, barcode ([token]), watermark, email, or other means for transferring data.” ([0029], and Fig. 3B of Dimmick); “a barcode 370 may be encoded with transaction details, including price and merchant payment initiation information” which means the barcode is a token ([0099] of Dimmick); and “The communication of the transaction details 205 from the sales terminal 202 to the mobile device 204 can be through any suitable form. For example, the communication 220 to the mobile device could make use of Near Field Communication (NFC) technologies, such as Radio Frequency ID (RFID) tags.” ([0079] of Dimmick)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the techniques of wherein the identity authentication module is programmed to request the price corresponding to the tally from the hand-held tallying device through the at least one remote server and transfer the price corresponding to the tally to the payment module, in view of Dimmick to include an electronic token generated by the hand-held tallying device by NFC wireless connectivity to transfer the price corresponding to the tally. Doing so would result in an improved invention because this would allow the payment information to be transmitted in an encrypted form, thus improving the security of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodia (US 20170161703), in view of Ueki (US 20220044221), and further in view of Lu (CN 108399692). 
Regarding claim(s) 18, Dodia discloses:
          wherein the hand-held tallying device is electronically locked until it is linked to the electronic profile of the user (By disclosing, “Embodiments of the method 200 for self-checkout may begin at step 201 wherein authenticating or identifying information is received from the user. Step 202 determines whether the user is registered, or has an existing account that can be used to authenticate the user. If the user does not have a current account, step 203 sends a request to the user that the user create a new account that can be authenticated with one or more identifying information. After the user creates a new account, the method starts again at step 201. If the user does have an existing account that can be authenticated, then step 204 authenticates the user, so that the smart cart 1 may be paired with or linked with a user account. In some embodiments, the cart 1 may be used without authentication or linking a user account. In embodiments that require authentication of a user, system components may be in an off position, and then may be activated and/or initiated upon a successful authentication of a user.” ([0050] of Dodia)). 
          Dodia does not expressly disclose:
         wherein the hand-held tallying device is physically locked until it is linked to the electronic profile of the user. 
          However, Lu teaches:
          wherein the hand-held tallying device is physically locked until it is linked to the electronic profile of the user (By disclosing, after a successful user identity authentication, an intelligent shopping device can be unlocked so that the user can take the intelligent shopping device into the shopping mall ([0085], [0087], Fig. 1 of Lu)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Dodia in view of Lu to include techniques of wherein the hand-held tallying device is physically locked until it is linked to the electronic profile of the user. Doing so would result in an improved invention because this would allow the service provider authenticate the user before the user entering the shopping center of the service provider, thus improving the security of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180232796 to Glaser for disclosing a system and method for a dynamic customer checkout experience within an automated shopping environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685      

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685